Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020, and 7/22/2021 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards streamlining workflows, particularly in the context of processing a claim.  This is a long standing commercial practice previously performed by humans (e.g., claims adjuster, insurance companies, etc.) manually and via mental steps.  That is to say, humans have long endeavored to streamline a process, such as processing a claim by a claimant.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology (one or more processors, a cognitive computing system, etc.).  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim 8-20 are further rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory” computer readable storage medium, and therefore, include transitory signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  The term “storage” has been deemed by the Office insufficient to cure patent ineligibility.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 5-9, 13-15, 19, and 20 are rejected under 35 U.S. C. §102(a)(1) as being anticipated by US 2016/0267396 to Gray et al. 
With respect to Claim 1, 9, and 15, Gray teaches a computer system comprising a cpu and memory (FIG. 2), a computer program product ([0006]), a computer-implemented method (FIGS. 5-7) comprising: receiving, by one or more processors, inputs about a claim of a claimant ([0036]), the inputs including a history of claims by the claimant ([0036];[0041]), an expected cost of processing the claim [0090], a length of time the claimant has had insurance coverage ([0036]), governmental requirements associated with the claim ([0056], jurisdiction, regulation; [0072], applicable laws), a fraud score indicating a likelihood of fraud associated with the claim ([0035];[0058];[0060]), and a ranking ([0058-60]) and a clustering of previously processed claims (clustering model); based on the inputs and using a cognitive computing system (machine learning unit 104), selecting, by the one or more processors, a set of digital workers (digital workers can include a sensor or device) that complete one or more steps in a current context of a processing of the claim in a workflow (FIG. 1B; [0038]); executing, by the one or more processors, the processing of the claim by completing the one or more steps by the selected set of digital workers ([0041]); and in response to the executing the processing of the claim by the completing the one or more steps by the selected set of digital workers, reducing, by the one or more processors, a total number of steps required in the workflow ([0063]).
With respect to Claim 5, 13, and 19, Gray teaches using the cognitive computing system, learning, by the one or more processors, about the claim by receiving data returned from the set of digital workers (input); based on the learning about the claim, augmenting, by the one or more processors, a knowledge base associated with the claim (additional information, training the model); and processing, by the one or more processors, a subsequent claim that includes the one or more steps, wherein the processing the subsequent claim includes selecting a different set of digital workers based on the augmented knowledge base and completing the one or more steps by the different set of digital workers ([0036-38];[0051]).
With respect to Claim 6, 14, and 20, Gray teaches based on the cognitive computing system and the current context of the claim, determining, by the one or more processors, that a movement of a step included in the processing of the claim to an earlier portion of the processing of the claim provides a reduction in an amount of time needed to complete the processing of the claim; moving, by the one or more processors, the step to the earlier portion of the processing of the claim; and based on the moved step, reducing the amount of time needed to complete the processing of the claim ([0063];[0087]).
With respect to Claim 7, Gray teaches wherein the step moved to the earlier portion of the processing of the claim includes a detection of fraud associated with the claim, a lack of data about the claim, or a cost of processing the claim that exceeds a threshold amount ([0035-36]).
With respect to Claim 8, Gray teaches providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement steps of receiving the inputs about the claim, selecting the set of digital workers, executing the processing of the claim, and reducing the total number of steps required in the processing of the claim ([0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claim 2, 3, 4, 10, 11, 12, 16, 17, and 18 are rejected under § 103 as being unpatentable over Gray in view of US 2005/0027546 to Wiest et al.
With respect to Claim 2, 10, and 16, Gray teaches identifying, by the one or more processors, information needed to complete the processing of the claim ([0007];[0041]); injecting, by the one or more processors, a re-entrant chat command at a point in the processing of the claim ([0072], secure additional information from users); and using the re-entrant chat command, initiating, by the one or more processors, a conversation from a business process manager that manages the processing of the claim to a device operated by the claimant, wherein the conversation includes a request for the identified information ([0072];[0082]).  Gray however, fails to teach the use of a re-entrant chat for securing the additional information.  Wiest teaches the use of chat to secure additional information. [0051]  Wiest discusses requirements for live personnel decreasing efficiency and increasing costs. [0002]  It would have been obvious to one of ordinary skill in the art to modify Gray to include a re-entrant chat to secure missing information so as to take the place of a live personnel that saves efficiency and costs.
With respect to Claim 3, 11, and 17, Gray teaches training the model, a training phase (see “training” and “training server” throughout) and the term “workflow auditing” teaches taking a measure of the efficiency of a workflow and making changes.  Gray fails to expressly teach but Wiest teaches in a training phase, processing, by the one or more processors, other claims which include the one or more steps of the claim, the processing of the other claims including determining a plurality of candidate sets of digital workers (including devices and sensors) that complete the one or more steps in respective contexts of a processing of the other claims, each of the respective contexts matching the current context (modeling new data); in the training phase, recording and analyzing, by the one or more processors, respective measures of efficiency of the candidate sets of digital workers, the measures of efficiency indicating how efficiently respective claims included in the other claims are being processed (“workflow design” teaches this); and in the training phase and based on the recording and the analyzing of the measures of efficiency in processing respective claims, determining, by the one or more processors, a most efficient set of digital workers included in the candidate sets of digital workers, the most efficient set of digital workers providing a processing of a given claim included in the other claims that is more efficient than respective processing of any claim other than the given claim included in the other claims (“workflow design”), wherein the selecting the set of digital workers includes selecting the most efficient set of digital workers from the candidate sets of digital workers. ([0042], describes the process of workflow-design in an insurance context).  Under the same rationale as Claim 2, it would have been obvious to one of ordinary skill in the art to modify Gray to include this limitation. 
With respect to Claim 4, 12, and 18, Gray fails to expressly teach, but Wiest teaches determining, by the one or more processors, a measure of efficiency for the given claim included in the other claims, wherein the measure of efficiency for the given claim is based on a factor selected from the group consisting of an amount of time for a completion of the one or more steps in a processing of the given claim ([0002];[0017]), an amount of a payout for the given claim ([0017]), and feedback from a given claimant associated with the given claim, the feedback being given during or at a completion of the processing of the given claim ([0047]). Under the same rationale as Claim 2, it would have been obvious to one of ordinary skill in the art to modify Gray to include this limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696